Citation Nr: 9935120	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.    98-06791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently evaluated as 50 percent disabling.


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel


REMAND

The veteran had active service from August 1984 to December 
1991.

This case is being remanded to clarify whether an attorney or 
a veterans' service organization is representing the veteran 
in this claim.  The record contains a Form 21-22 (Appointment 
of Veterans Service Organization As Claimant's 
Representative) dated March 1998, which names The American 
Legion as the veteran's representative.  However, an attorney 
submitted written correspondence dated June 1998 that 
indicated a VAF 22a was enclosed with the correspondence.  
This form, however, is not of record.  The record does not 
indicate that the RO so informed the attorney.

The Board is remanding this case to have the RO inform Mr. 
Bates that the claims folder does not contain a VAF 22a 
naming him as the veteran's representative and that VA will 
not consider him the veteran's representative until he 
submits this form or written correspondence on his letter 
head with a statement indicating that he is authorized to 
represent the veteran.  See 38 C.F.R. § 14.629(c) (1999). 

This matter is REMANDED to the RO for the following 
development:

1.  The RO should inform the attorney who 
submitted correspondence in June 1998 
that the veteran's claims folder does not 
contain a VAF 22a naming him as the 
veteran's representative and that VA will 
not acknowledge him as the veteran's 
representative until he submits this form 
or a statement on his office letterhead 
indicating that he is authorized to 
represent the veteran.  The RO should 
also further advise him that in order to 
have full access of the veteran's claims 
folder, he must submit a signed consent 
from the veteran or her guardian allowing 
him to have access to her information.

2.  If the attorney provides the RO with 
a VAF 22a or a statement meeting the 
requirements of 38 C.F.R. § 14.629(c)(1), 
the RO should send him everything that it 
sent to the American Legion from June 
1998 to the present.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




